Eschweiler, J.
I concur, in the foregoing dissenting opinion by Mr. Justice Doerfler. To me there is a substantial distinction between the situation in cases like the present and one where the advice of the physicians is not sought or obtained until after the proceedings have been instituted, the machinery set in motion, and much, if not all, of the harm done, and that in the other class of cases for malicious prosecution where the advice of counsel is sought and given before the complaint is sworn to or the warrant issued.